Picture 1 [ex-10d1g001.jpg]

TEXAS ASSOCIATION OF REALTORS ®

COMMERCIAL LEASE AMENDMENT

USE OF THIS FORM BY PERSONS WHO ARE NOT MEMBERS OF THE TEXAS ASSOCIATION OF
REALTORS ® IS NOT AUTHORIZED.

©Texas Association of REALTORS®, Inc. 2010

 

AMENDMENT TO THE COMMERCIAL LEASE BETWEEN THE UNDERSIGNED PARTIES CONCERNING THE
LEASED PREMISES AT 300 Boone Rd, Burleson, TX 76028

 

 

Effective on      January 1 , 2019       ,
 Landlord and Tenant amend the above-referenced lease as follows:

 

☒

A.

Leased Premises: The suite or unit number identified in Paragraph 2A(1) is:

 

 

 

 

☒

(1)  changed to      1,2,3,4,5      .

 

 

 

 

☒

(2)  contains approximately      12500      square feet.

 

 

 

☒

B.

Term:

 

 

 

 

☐

(1)  The length of the term stated in Paragraph 3A is changed to                
months and                 days.

 

 

 

 

☐

(2)  The Commencement Date stated in Paragraph 3A is changed to
                                  .

 

 

 

 

☒

(3)  The Expiration Date stated in Paragraph 3A is changed to      December 31,
2021      .

 

 

 

☒

C.

Rent: The amount of the base monthly rent specified in Paragraph 4A is changed
to:

 

 

 

 

 

$


9,375.00

from

01/01/2019

to

12/31/2020

 ;

 

 

$


9,708.33

from

01/01/2021

to

12/31/2021

 ;

 

 

$

 

from

 

to

 

 ;

 

 

$

 

from

 

to

 

 ;

 

 

$

 

from

 

to

 

 ;

 

 

$

 

from

 

to

 

 ;

 

 

 

☐

D.

Security Deposit: The amount of the security deposit in Paragraph 5 is changed
to $                             .

 

 

 

☐

E.

Maintenance and Repairs: The following item(s) specified  in the
identified  subparagraph  of Paragraph 15C will be maintained by the party
designated below:

 

 

 

 

 

Para. No.

    

Description

Responsible Party

 

 

 

 

 

 

 

 

 

 

 

☐N/A ☐Landlord ☐Tenant

 

 

 

 

 

☐N/A ☐Landlord ☐Tenant

 

 

 

 

 

☐N/A ☐Landlord ☐Tenant

 

 

 

 

 

☐N/A ☐Landlord ☐Tenant

 

 

 

 

 

☐N/A ☐Landlord ☐Tenant

 

 

 

☐

F.

Parking:

 

 

 

 

☐

(1)  Common Parking: The number of vehicles identified in Paragraph A(1) of the
Commercial Lease Parking Addendum is changed                                  
to vehicles.

 

 

 

 

☐

(2)  Restricted Common Parking for Tenants: The number of vehicles identified in
Paragraph A(2) of the Commercial Lease Parking Addendum is changed to
                                  vehicles.

 

 



 

Initialed for Identification by Landlord:                   ,                  ,
and Tenant:                   ,                 

 

(TAR-2114) 1-26-10

 

Page 1 of 2

 

--------------------------------------------------------------------------------

 



Amendment to Commercial Lease concerning

300 Boone Rd, Burleson, TX 76028

 

 

☐

(3)  Assigned Parking: Tenant's assigned parking areas identified in Paragraph
A(3) of the Commercial Lease Parking Addendum is changed
to                                                                                                                         

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

☐

(4)  Parking Rental: The amount of rent identified in Paragraph B of the
Commercial Lease Parking Addendum is changed to $
                                                                                 
 .

 

☐

G.

Other: Paragraph(s)                               are changed to read (cite
specific paragraphs and copy the applicable paragraphs verbatim , making any
necessary changes):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DocuSigned by:

 

 

 

Landlord:

J a-Cole L.P.

/s/ Rob Orr

    

Tenant:

AxoGen Corporation

 

DF0AEFB4DEAD4B1…

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

 

 

 

 

 

By (signature):

 

 

 

By (signature):

/s/Karen Zaderej

 

Printed Name:

 

 

 

Printed Name:

Karen Zaderej

 

Title:

 

Date:

 

 

 

Title:

Chairman,CEO & President

Date:

11/21/18

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

 

By (signature):

 

 

 

By (signature):

 

 

Printed Name:

 

 

 

Printed Name:

 

 

Title:

 

Date:

 

 

 

Title:

 

Date:

 

 

 

 

 

 

 

 

 

(TAR-2114) 1-26-10

 

Page 2 of 2

 

--------------------------------------------------------------------------------